UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number 3235-0058 Washington, D.C.20549 Expires: August 31, 2015 Estimated average burden FORM 12b-25 hours per response 2.50 NOTIFICATION OF LATE FILING (Check one): oForm 10-Ko Form 20-Fo Form 11-Ko Form 10-QoForm 10-Do Form N-SARo Form N-CSR SEC FILE NUMBER For Period Ended: CUSIP NUMBER x Transition Report on Form 10-K 36113u101 o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the transition period ended: December 31, 2013 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Fuse Medical, Inc. Full Name of Registrant Former Name if Applicable 4770 Bryant Irvin Court, Suite 300 Address of Principal Executive Office (Street and Number) Fort Worth, TX 76107 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report, or portion thereof, could not be filed within the prescribed time period. The Registrant’s Transition Report on Form 10-K for the period ended December 31, 2013 cannot be filed within the prescribed time period because the Registrant is unable to complete the presentation of its financial statements and the analysis thereof without unreasonable effort and expense, due in part to a “reverse merger” transaction consummated on May 28, 2014, as more fully described in the Registrant’s Current Reports on Form 8-K filed on May 29, 2014, Form 8-K/A filed on May 30, 2014, and Form 8-K/A filed on August 6, 2014. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification D. Alan Meeker 439-7025 (Name) (Area code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).x Yes o No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?xYes oNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. As a result of the “reverse merger” referenced above, the acquired company is now the reporting company. Therefore, the results of operations will be those of the acquired company and will differ significantly from the results reported for the corresponding period for the last fiscal year. A reasonable estimate of the results cannot be made. 2 Fuse Medical, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 26, 2014 By: /s/ D. Alan Meeker D. Alan Meeker Chief Executive Officer 3
